DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on August 25, 2022 is acknowledged.  Claims 37, 42, 50, and 54 are amended and Claim 47 is canceled.  Thus, Claims 37, 39-45, and 48-55 are pending and are further examined on the merits in the U.S. National stage application. 

Specification
The amendments to the Abstract and the specification are acceptable (pp. 2 and 3 of Applicants’ reply).  

Claim Objections
The following claims are objected to because of the following informalities:  
		“raceways cylinder bearing” (2X recited; Claim 37, line 14 and lines 16 and 17) should be ‘raceways of the cylinder bearing’. 
	Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 37, 39, 42, 48-49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ Admitted Prior Art (AAPA) in view of US2010/0061672 (Dizlek et al.; published on March 11, 2010) (DIZLEK), and further in view of US2018/0058452 (Yuki et al.; published on March 1, 2018) (YUKI).  
	In reference to Claim 37, AAPA teaches  		
		A screw compressor element (1, PRIOR ART Fig. 1) comprising: 
			a cylinder bearing (3, PRIOR ART Fig. 1) including an inner ring (5), an outer ring (7), a raceway (11a, 11b, PRIOR ART Fig. 1), and a cylindrical rolling element (9) that contacts the inner ring (5) and the outer ring (7) at a location of the raceway (11a, 11b) thereof, and 
			a ball bearing (4, PRIOR ART Fig. 1) including an inner ring (6), an outer ring (8), a raceway (12a, 12b, PRIOR ART Fig. 1), and a ball shaped rolling element (10) that contacts the inner ring (6) and the outer ring (8) at a location of the raceway (12a, 12b) thereof, wherein 
			portions of each of the inner rings (5, 6) of the respective cylinder bearing (3) and the ball bearing (4), at respective locations next to the respective raceways (11a, 11b, 12a, 12b) and facing away from the other of the respective cylinder bearing (3) and the ball bearing (4), have greater outer diameters (at left C, at right C, PRIOR ART Fig. 1) than diameters (left A, right A, PRIOR ART Fig. 1) of the respective raceways (at 11a, at 12a), 
			portions of each of the outer rings (7, 8) of the cylinder bearing (3) and the ball bearing (4), at respective locations next to the respective raceways (11a, 11b, 12a, 12b) and both facing to and away from the other of the respective cylinder bearing (3) and the ball bearing (4), wherein the outer ring (7) of the cylinder bearing (3) has a smaller inner diameter (at diameter D, PRIOR ART Fig. 1) than the raceway (at 11b) of the outer ring (7) of the cylinder bearing (3).
AAPA does not teach
		(i) that the portion of the outer ring (8, PRIOR ART Fig. 1) of the ball bearing (3) at respective locations next to the raceway (12b of ball bearing 4) facing away from the cylinder bearing (4) has smaller inner diameter (Fig. 3 shows an outer flange of the outer ring 8 and inner flange of the inner ring 6 associated with ball bearing 4 that is not present in ball bearing 4 shown in PRIOR ART Fig. 1) than the respective raceway (12b and/or 12b and 12c of Fig. 3 of the specification) of the ball bearing (4), and
		(ii) a housing and a rotor are rotatably arranged by way of the cylinder bearing and the ball bearing. 
With regard to (i) above, DIZLEK teaches a bearing assembly for a shaft (2, 2’, 2”, title, Abstract, Figs. 1-3) that also includes a cylindrical bearing (12 of 2”, right portion of Fig. 3) and a ball bearing (10 of 2”, left portion of Fig. 3).  The ball bearing (10) has a portion of an individual outer ring (36, ¶ 0041, line 8, Fig. 3) at respective locations (at left and right flange portions of outer ring 36) next to the raceway (where ball bearing 10 engages 36 in Fig. 3) both facing to and away from the cylinder bearing (12) that has smaller inner diameter (at diameter X facing the cylinder bearing (12) and diameter Y facing away from the cylinder bearing (12), Examiner’s ANNOTATED Fig. 3 of DIZLEK) than the diameter of the raceway of the outer ring of the ball bearing (at diameter Z, Examiner’s ANNOTATED Fig. 3 of DIZLEK; diameter X < diameter Z and diameter Y < diameter Z).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) to utilize the ball bearing arrangement of DIZLEK having the portion of the outer ring at respective locations next to the raceway both facing to and away from the cylinder bearing that has a smaller inner diameter(s) than the diameter of the raceway of the outer ring of the ball bearing and incorporate this kind of ball bearing arrangement to replace the ball bearing arrangement in the screw compressor element of AAPA for the benefits of providing an alternate cylinder bearing/ball bearing arrangement that is still effective to absorb both axial and radial forces during operation/starting/stopping of the component and which has a low cost to manufacture as expressly described by DIZLEK (¶ 0001 and ¶ 0002, lines 6-8, and ¶ 0007).  
	With regard to (ii) above, YUKI teaches a scroll compressor (screw compressor 1, title, Abstract, ¶ 0031, line 1, Figs. 1-13) including a housing (casing 4, ¶ 0031, line 4, Fig. 1) and a rotor (female rotor 3, ¶ 0031, line 2) is rotatably arranged by way of the cylinder bearing (FS cylindrical roller bearing 9, ¶ 0038, last four lines) and the ball bearing (FS ball bearing 10, ¶ 0038, last four lines). 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a screw compressor that includes a housing and cylindrical and ball bearings as taught by YUKI and incorporate the modified specific cylindrical and ball bearing arrangement/element of AAPA and DIZLEK therein for the benefit of having an alternative bearing arrangement that is still effective to support the shaft along with the axial and radial loading of the shaft of the female rotor during operation of the screw compressor/component as expressly described by YUKI (¶ 0038, last four lines).   


    PNG
    media_image1.png
    272
    474
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 3 of DIZLEK
	
	In reference to Claim 39, AAPA further teaches that the inner diameters (right A, left A, PRIOR ART Fig. 1) of the inner rings (5, 6, PRIOR ART Fig. 1) of the cylinder bearing (3) and the ball bearing (4) are identical. 
	In reference to Claim 42, AAPA also teaches that the cylinder bearing (3, PRIOR ART Fig. 1) is provided with two fixed collars (left 13, right 13, PRIOR ART Fig. 1) on the outer ring (7) thereof and one fixed collar (14) on the inner ring (5) thereof. 
	In reference to Claim 48, AAPA further teaches that the outer ring (8, PRIOR ART Fig. 1) of the ball bearing (4, PRIOR ART Fig. 1) is provided with two raceways (curved raceway 12b and straight raceway portion of 8 to the right of curved raceway 12b as shown in PRIOR ART Fig. 1). 
	In reference to Claim 49, AAPA also teaches that the contact angles on the two raceways (curved raceway 12b has one contact angle and straight raceway of 8 has a contact angle different from the contact angle of curved raceway 12b, PRIOR ART Fig. 1) of the outer ring (8, PRIOR ART Fig. 1) of the ball bearing (4, PRIOR ART Fig. 1) are different.
	In reference to Claim 51, while AAPA and DIZLEK teach a screw compressor element (p. 9, lines 18-21) which implies use in a screw compressor machine, AAPA and DIZLEK do not explicitly call out that the machine is an oil-free compressor.  YUKI teaches a screw compressor (title, Abstract, Figs. 1-13) that utilizes two bearings (suction side bearings 5 and 6, ¶ 0031, lines 5 and 6) that is also preferably applicable to an oil-free screw compressor (¶ 0080).    
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the screw compressor element in a screw compressor, preferably an oil-free compressor as taught by YUKI, and incorporate the modified screw compressor element of AAPA and DIZLEK in to the oil-free compressor of YUKI for at least the benefit of utilizing the screw compressor element in other viable machine product applications like oil-free compressors (¶ 0080 of YUKI) that allow an effective support of the load requirements of rotating structures during oil-free compressor operation.  

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and DIZLEK and YUKI as applied to Claim 37 above, and further in view of US2015/01118092 (Takaki et al.; published on April 30, 2015).
	In reference to Claim 40, AAPA and DIZLEK and YUKI teach a cylindrical bearing and a ball bearing as described abpve, however, AAPA and DIZLEK and YUKI do not teach at least one nozzle and features associated therewith.  TAKAKI teaches a compressor (title, Abstract, Figs. 1- 8) that includes a bearing/compressor (title, Abstract, Figs. 1-39) that includes a nozzle (associated with nozzle portion 544, | 0046, Figs. 2 and 3) suitable for spraying a fluid into a bearing (thrust bearing 50, Fig. 3).
	It would be obvious to the PHOSITA before the effective filing date of the
invention to utilize a spray nozzle to spray fluid into a bearing as taught by TAKAKI and
incorporate such a spray nozzle into the modified screw compressor element of AAPA and DIZLEK and YUKI for the benefit of improving the lubrication of the bearing as expressly described by TAKAKI (¶ 0046) during operation of the compressor. 
	In reference to Claim 41, AAPA and DIZLEK and YUKI teach a cylindrical bearing and a ball bearing and an inner ring, however, AAPA and DIZLEK and YUKI do not teach at least one nozzle and features associated therewith. TAKAKI teaches a compressor (title, Abstract, Figs. 1- 8) that includes a bearing/compressor (title, Abstract, Figs. 1-39) that includes a nozzle (associated with nozzle portion 544, ¶ 0046, Figs. 2 and 3) arranged between the bearing portions (52, 52, Figs. 2 and 3), this nozzle (associated with nozzle portion 544) being suitable for spraying a fluid in between the basket (center upper member 542, ¶  0049) of the bearing (52, 52) and the inner ring (the center portion connecting all of the 52(s) as shown in Fig. 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a spray nozzle for spraying a fluid in between the basket of the bearing and the inner ring by TAKAKI and incorporate this kind of spray nozzle arrangement into the modified screw compressor element of AAPA and DIZLEK and YUKI for the benefit of improving the lubrication of the bearing as expressly described by TAKAKI (¶ 0046) during operation of the compressor. 

Claims 43 and 52-53 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and DIZLEK and YUKI as applied to Claim 37 above, and further in view of US2014/0314358 (Seubert et al.; published on October 23, 2014) (SEUBERT).  
	In reference to Claims 43 and 52-53, while AAPA and DIZLEK and YUKI teach a difference between a diameter of the rolling elements of the cylinder bearing and a diameter of the rolling elements of the ball bearing (when visually viewing PRIOR ART Fig. 1 of AAPA diameter E of cylinder bearing 3 is relatively smaller than diameter F of ball bearing 4), AAPA and DEZLEK and YUKI do not specifically call out that the difference between the diameter of the rolling elements of the cylinder bearing and the diameter of the rolling elements of the ball bearing is not greater than 20% (Claim 43)/10% (Claim 52)/5% (Claim 53).  SEUBERT teaches a rolling-element support module for a machine like a screw compressor (title, Abstract, Figs. 1-7) where the functionality of a machine depends “on parameters which characterize the interaction of individual components with one another” (¶ 0002, lines 1-7) and which includes the actually-produced dimensions influenced by tolerances.  One of these dimensions is the width tolerance of the rolling elements (¶ 0010).  So while SEUBERT does not explicitly call out diameter differences between the bearings specifically not being greater than 20%/10%/5%, the PHOSITA would understand that this 20%/10%/5% diameter tolerance relationship in relation to the teachings of SEUBERT can be realized to produce a specific functionality and efficiency performance for the screw compressor depending on the requirements of the screw compressor and its application of need.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a difference between the diameters of the cylinder bearing and ball bearing and further form this tolerance relationship to not be greater than 20%/10%/5% as taught by SUEBERT and incorporate this specific tolerance of the bearings into the bearing arrangement of the modified screw compressor element of AAPA and DIZLEK and YUKI for the benefit of enhancing the basic functionality and efficiency of the screw machine as expressly described by SUEBERT (¶ 0002, lines 1-7) based on the requirements of the screw compressor and its application of need.     

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and DIZLEK and YUKI as applied to Claim 37 above, and further in view of US2004/0050081 (Tsuboi; published on March 18, 2004) (TSUBOI).  
	In reference to Claims 44 and 45, while AAPA and DIZLEK and YUKI teach a cylinder bearing and/or a ball bearing made out of a material as described above, AAPA and DIZLEK and YUKI do not call out that the material is specifically a ceramic material.  TSUBOI teaches a screw apparatus where all of the bearings (bearings 53, 54, 55, and 56, Fig. 9) have rolling elements positioned between an inner ring and an outer ring that are formed with a ceramic material (¶ 0059, lines 6-19 which can apply to at least one of the rolling elements as recited in Claim 44 or all of the rolling elements as recited in Claim 45.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize one or all of the rolling elements of the bearings located between an inner race and outer race to be formed of ceramic material as taught by TSUBOI and incorporate this kind of ceramic material to form the rolling elements for the cylinder and/or ball bearing(s) in the modified screw compressor element of AAPA and DIZLEK and YUKI for the benefit of providing an effective bearing to provide radial and/or axial force support for the rotating elements in the screw compressor as explicitly described by TSUBOI (¶ 0059, last eight (8) lines).  

Claims 50 and 54-55 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and DIZLEK and YUKI as applied to Claim 37 above, and further in view of US7006953 (Takemura et. al.; issued on February 28, 2006) (TAKEMURA).  
	In reference to Claims 50 and 54-55, AAPA and DIZLEK and YUKI teach that bearings must be suitable for operating at high rotational speeds (p. 1, lines 28 and 29 of the specification describing AAPA) which would be inherent characteristic for the screw compressor element of PRIOR ART Fig. 1.  AAPA does not explicitly teach that the speed is specifically higher than 1 * 106 ndm [millimeters x revolutions per minute] (Claim 50)/ 1.25 * 106 ndm/(Claim 54)/ 1.5 * 106 ndm [millimeters x revolutions per minute] (Claim 55).  TAKEMURA teaches an apparatus for predicting the life of a roller bearing (title, Abstract, Figs. 1-34b) where rolling bearing selection is based on characteristic such as bearing size, bearing load, rotation speed, kind of lubricant, degree of contamination, service temperature, material and reliability coefficient (col. 9, lines 18-26).  With the teachings of TAKEMURA the PHOSITA can reason that a bearing can be formed/provided with prior consideration of a specific rotation speed, such as higher than 1 * 106 ndm/1.25 * 106 ndm [millimeters x revolutions per minute] based on requirements of the bearing and its application of use.  
	It would be obvious to the PHOSITA before the effective filing date to form a bearing based on a specific rotation speed needed for its operation as taught by TAKEMURA and form a bearing that operates at a rotation speed that is higher than 1 * 106 ndm [millimeters x revolutions per minute]/ 1.25 * 106 ndm/1.5 * 106 ndm and incorporate such a bearing into the modified screw compressor element of AAPA and DIZLEK and YUKI for at least the benefit of having a bearing that effectively operationally performs over a long service life as expressly described by TAKEMURA (col. 1, lines 10-16).    

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on August 25, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings,
 			(ii) the objections to the claims, and
			(iii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants’ have asserted that the PRIOR ART Fig. 1 of AAPA fails to teach the limitation recited in amended independent Claim 37 of “portions of each of the outer rings of the respective cylinder bearing and the ball bearing, at respective locations next to respective raceways cylinder bearing and the ball bearing and both facing to and away from the other of the respective cylinder bearing and ball bearing, have smaller inner diameters that the diameters of the respective raceways of the cylinder bearing and the ball bearing” (Claim 37, lines 13-17) have been fully considered and are persuasive (the outer ring (8) in Fig. 3 of the specification contains an outer flange at the right portion of Fig. 3 that is not associated with the outer ring (8) of PRIOR ART Fig. 1).  Thus, the former rejection of Claim 37 based on AAPA and YUKI has been withdrawn.  Upon further consideration of amended Claim 37, in light of the limitation described above, a new prior art rejection is applied to independent Claim 37 based on AAPA and DIZLEK (US2010/0061672) and YUKI (US2018/0058452) under 35 U.S.C. 103 and this rejection is fully described and cited above (where DIZLEK teaches the limitations described above).  This Action is issued as a second Non-Final Rejection.  

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US3388854 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday September 26, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746